
	

113 HR 5693 IH: Ebola VISA Safety Act
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5693
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the issuance of visas to, and the admission into the United States of, an alien during
			 the 30-day period following the presence of the alien in Guinea, Liberia,
			 or Sierra Leone.
	
	
		1.Short titleThis Act may be cited as the Ebola VISA Safety Act.
		2.Special immigration limitations relating to Ebola Virus Disease
			(a)In general
				(1)Visa restrictionsBeginning on the date of the enactment of this Act, no consular officer may issue an immigrant or
			 nonimmigrant visa to an alien during any 30-day period that begins on a
			 day on which the alien is physically present in Guinea, Liberia, or Sierra
			 Leone.
				(2)Admission restrictionsBeginning on the date of the enactment of this Act, an alien is ineligible to be admitted into the
			 United States during any 30-day period that begins on a day on which the
			 alien is physically present in Guinea, Liberia, or Sierra Leone.
				(b)DefinitionsThe terms used in this section shall have the meaning given such terms in section 101(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)).
			
